Arm-rmr   ~.TEP&AS
PRICE   DAXIEI.
XTTORNEY GEXERAT.

                                          May 12, 1948


           Hon. L. A. Woods                     Opinion Wo. V-572
           State Suptsrintendent
           Department of Education              Re: Article 2880a, V, C. S.
           Ariatin,.
                   Texas                            as amen%e+, concerning
                                                    alien exchange teach-
           Attn.% Hon. T.M. ,Trimble                ers.
                  First Assistant
           Dear Sir:
                     We refer to our letter of recent date where-
           in Vou.cite Article 28BOa, Section 1,‘aa tiended by B.
           B. 356 and S.‘B. 292, Acts 1947, 50th,Legislature,R.S.,
           and submlt the following question thereon:
                         “IS it necessary that such teachers
                    be exhange% teachef:for teacher,~and
                    school for school.
                     Article 288Oa, Set; 3, Vernon’s Civil Stat-
           utea, as amende%, by Acts 1947, provides:
                         “Ro teacher’s certificateshall be
                    Issued to an alien, authorizing such per-
                    son to teach in the elementaryand/Or se-
                    condary public free schools, unless evl-
                    Bence is pko%uced showing en intention to
                    become a naturalTie% citizen of the United
                    States of America; an% the State’Department
                    of Education shall,net issue a teacher’s
                    permauent certificateto any person wk,ls
                    not a citizen of the United States.
                    shall be unlawful,forany board o’f,trustees
                    to contract with any person who is an alien
                    to teach in any elementaryand/or secondary
                    free public school of this State unless such
                    person o . a has declared his Intention to
                    become a citizen of the United States; an%
                    all contracts in violation of this provi-
                    sion shall be .voi%and of no effect: (pro-
                    vided, however; this section shall not ep-
                    ply to any alien teacher, a subject of
                    Great Britain or a citizen of Canada or
                                                  -   .




Hon. L. A, Woods, page 2   (V-572)


     Hlexico,regularly designatedby proper
     authority to serve as an exchange teach-
     er in the United States an% to teach in
     the public schools of Texas for not more
     than one year, if a like privilege is
     currentlygranted by the nations named
     to any teacher designatedby the govem-
     ing body of a school district in this
     State to serve as an exchange teachqr for
     a period of not more than one year.)
     (Parenthesisadded)
          Prior to the amendstentby Acts 1947, Set, 1
of Article 2880s read substantiallythe same as that
part of the Act above quoted which is not enclosed in,
parenthesis. The amendment of 1947 added that part oh-
closed in parenthesisand Section 2, ,a repealing clause.
The caption of the bill denotes that the previous law
was amended to provi%e for the exchange of teachers by
the designate% proper authoritiesin the State of Texas.
          In construingthe provisions of Artiole 288Ua
as it rea% prior to the 1947 Amendment the Attorney Gen-
era1 held that Texas law di% not authorize the exchange
of a Texas teacher for a teacher of England, allowing
the latter to teach during the course of ths year in
Texas schools an% in turn allowing the former to teach
in place of the latter,in the schools of &gland. Such
practice was held not to be permissiblebecause (1) ,the
available school fun% of any school district could be
usrd only for the purposes therein set out (APticls
2827), ana Article 2827,~~ not authorize school boards
to expend their money in paying the salary of a teacher
who di% not teach in their particulardistrict; and (2)
under Texas laws and the rules and regulations of the
State Department of Education it was necessary for a
person to hold a teacher's certificetsbefor h4,was en-
titled to teach in Texas schools, Attorney be;rm~~~_t-
ter Opinion Book, Vol. 373r page 855 (I936 .,
tional r4ason for sizid holding was that Article 2880a,
as it then read, specificallyprovided that no teacher's
certificateshould be issued to an alien unless evidence
is produced showing his  intention to becole a citizen of
the United States, and school boards were s.pecificaliy
prohibited therein to contract with any person who is an
alien unless said pemon had delcare% his intention to
become a citizen of the United States,
          It is clear that Article 2880a was amended by
Hon. L. A. Woods, page 3   (V-572)


the 50th Leg., Regular Session, 1947, Chapters 281 and
282, SO as to provide an exceptionwith respect to alien
teachers of Great Britain, Csnaba an% Mexico, and to per-
mit the issuance of a one-year special teacher's certifi-
cate to such alien teachers authorizingthem to teach in
any elementaryand/or secondary free public school of
this State without declaring intention to become citi-
zens of the United States, where said alien teachers
have been designatedby proper authority of their'nation
to serve as exchange teachers in the United States and
to teach in the public schools of Texas for not more
than one gear and where the like privilege is current-
ly granted by their nation to any teacher designatedby
a school district boar% of Texas to serve as an exchange
teacher for a like period of time.
          We think that Article 2880a, as amended, con-
templates and provides that any board of trustees of a
Texas school district may contract for the employment
of such a properly designatedalien exchange teacher for
one year where said teacher has obtained 8 special teach-
er's certificateauthorizinghim to teach.in an elemen-
tary and/or secondary free public school of this State,
and where a like privilege baa been currentlygranted by
his named nation to any teacher designatedby any school
district board of Texas to serve as an exchange teacher
for a like period of time. The statute does not require
that such teachers be exchanged teacher for teacher, or
school for school. It requires simply that there be a
designation of teachers by the proper authorities of the
name% nations and that a reciprocal privilege has been
currentlygranted by the named nations desiring to ex-
change teachers to teach in certain Texanspublic schools
for a period of one year.
          Your attention is directed to Section 2 of
Article 2908a, Vernon's Civil Statutes,which requires
certain alien or foreign instructorsto file an affida-
vit complyingwith the provisions of said Act.
                      SUMMARY
          Under Article 288oa, Vernon's Civil
     Statutes, as amended by Acts 1947, 50th
     Leg., R. S., R.B. 356 and S.B. 292, it
     is not necessary that certain alien ex-
     change teachers authorizedand employed
                                                 ..   -




Hon. L. A. Woods, pbse 4   (V-572)


     to tebch in certain public schoaXs of
     Texas be exchanged teacher for teachep,
     and school for school.




                              ,&fU
CEQ:inr                          Chester E. @llisti
                                 Assistant